REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figure 4 recited in Claims 1-6 describes a transdermal permeant application device having a patch application support, patch, and intervening release liner, where the patch application support comprises a spatula, or includes a reusable body where the reusable body comprises a spatula or roller.
Species II: Figure 5 recited in Claims 1, 7, and 8 describes a patch bent at a predetermined angle to allow a first part positioned laterally away from the skin surface to be treated.
Species III: Figure 6; pg. 18, lines 16-33; pg. 18, line 35-pg. 19, line 27 directed to a transdermal permeant application device having a porator, patch application support, patch, and intervening release liner, where the porator is any one of multiple porating elements and the applicator is a reusable body that provides a driving source for driving the porator.
If applicant elects Species III, applicant must also elect a sub-species from the list below:
Species III(a): Figures 8, 9, 15, 16, 20; pg. 30, lines 12-22; pg. 13, line 20-pg. 33, line 6 recited in Claims 9-16 directed to a transdermal permeant application device as recited in Species III, but including a porator backing, porator tab, and filaments driven by an electric power source, where the porator backing or applicator can have a spatula or the applicator can have a roller.
Species III(b): Figures 8, 9, 15; pg. 30, lines 12-22 recited in Claims 9-13, and 17 directed to a transdermal permeant application device as recited in Species III, but including a porator backing, porator tab, and filaments driven by an electric power source, where the applicator can have a vacuum source for applying the patch to the skin.
Species III(c): Figure 15, 24, 25, and 29; pg. 30, lines 12-22 recited in Claims 9-12, and 18-20 directed to a transdermal permeant application device as recited in Species III, but including a porator backing with patch application support, filament for micro oration, and a patch bent at a predetermined angle to allow a first part positioned laterally away from the skin surface to be treated, where the applicator can have a vacuum source for applying the patch to the skin, and the transdermal permeant application device has a fork to hold the patch in a given position in relation to the patch application support.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is con28sidered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a patch application support, a patch having an adhesive area having a first part and a second part, and an intervening release liner provided between the patch application support and the patch, the intervening release liner covering the second part of the adhesive area of the patch, and getting away from the patch and turning over, and being fixed to the patch application support; whereby, under a situation in use where the first part of the adhesive area of the patch adheres to a skin surface, the patch application support is slidable along the skin surface while peeling the intervening release liner from the second part of the adhesive area of the patch to adhere to the skin surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Japanese Patent Application  2008-104542 to Suemitsu Michimasa et al. (Michimasa) with reference made to the included machine translation.
Michimasa teaches a transdermal permeant application device (1) comprising a patch application support (2);
a patch (3) having an adhesive area (para. 43 describes the adhesive surface of the patch 3 being exposed by removal of release paper 10), the adhesive area having a first part (Fig. 9; para. 44 describes the first part of the patch 3 adhesive being attached to the affected portion 11, illustrated as a user’s finger sticking the first part to the affected portion) and a second part (Fig. 10; para. 46 shows the patch application support 2 is pulled to expose the second part of the adhesive securing the patch 3 to the affected portion 11); and
an intervening release liner (10) provided between the patch application support (2) and the patch (3), the intervening release liner covering the second part of the adhesive area of the patch (Fig. 8; para. 44 describes the patch end 3a being bent backwards so the release paper 
whereby, under a situation in use where the first part of the adhesive area of the patch adheres to a skin surface, the patch application support is slidable along the skin surface while peeling the intervening release liner from the second part of the adhesive area of the patch to adhere to the skin surface (paras. 44-46).
	Since the generic claim linking all of Species I, II, III(a), III(b), and III(c) is known, the common technical feature to all the species is not a special technical feature that makes a contribution over the prior art, therefore the listed species are not so linked as to form a single inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
02/23/2021